PER CURIAM.
Defendant’s sentence for grand theft of a motor vehicle is reversed and remanded for resentencing with credit for time served pursuant to section 921.161(1), Florida Statutes (1983). A trial court cannot avoid compliance with section 921.161(1), which requires giving credit for time served in county jail prior to sentencing, by reducing the imposed sentence by an amount of time estimated to be equal to the time for which credit should be given.
OTT, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.